SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

322
CA 11-00841
PRESENT: SCUDDER, P.J., SMITH, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF CHARLES BUXTON,
PETITIONER-APPELLANT,

                      V                                           ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONAL SERVICES,
RESPONDENT-RESPONDENT.


CHARLES BUXTON, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARTIN A. HOTVET OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered March 16, 2011 in a proceeding pursuant to
CPLR article 78. The judgment denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court